COASTAL CAROLINA BANCSHARES, INC.    Exhibit 10.1

 

STATE OF SOUTH CAROLINA    )       )    LEASE AGREEMENT, OPTION TO COUNTY OF
HORRY    )    PURCHASE, AND FIRST RIGHT OF REFUSAL

THIS LEASE AGREEMENT, OPTION TO PURCHASE AND FIRST RIGHT OF REFUSAL (the
“Lease”), is made this 28th day of July, 2012, by and between Rice REI, LLC
(“Landlord”), and Coastal Carolina National Bank (“Tenant”). Collectively
Landlord and Tenant may be hereinafter referred to as “Parties”.

WHEREAS, Landlord owns real estate upon which is situated an office building at
1012 38th Avenue in Myrtle Beach, South Carolina (the “Development”), and

WHEREAS, Landlord desires to lease to Tenant and Tenant desires to lease from
Landlord, the first floor together with drive thru and ATM service areas (the
“First Floor Space”), and a portion of the third floor (the “Third Floor
Space”), which are collectively described on Exhibit A attached hereto
(collectively, the “Premises”), and

In consideration of the above stated premises and the covenants and agreements
contained in this Lease, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1.

PROPERTY LEASED.

 

1.1

Demise.  Subject to the termination of the 2007 Lease as set forth in
Section 2.1 below, Landlord leases to Tenant and Tenant leases from Landlord the
Premises.

 

1.2

Covenant of Quiet Enjoyment.  The Landlord promises, subject to Tenant’s
performance of all of the terms and conditions of the Lease, that Tenant shall
be entitled to the quiet and peaceful enjoyment and undisturbed possession of
the Premises for the term of this Lease.

 

2.

CONDITIONS PRECEDENT TO TENANT’S OBLIGATION TO LEASE THE PREMISES.

 

2.1

Termination of Existing Lease.   The First Floor Space is currently leased to
Plantation Financial Corporation (“Plantation”) pursuant to a lease dated
March 16, 2007 (“the 2007 Lease”). The assets of Plantation have been sold to
First Federal Bank (“First Federal”) by the Federal Deposit Insurance
Corporation (“FDIC”) as receiver. By law, First Federal is allowed a reasonable
time to determine if it wishes to retain, or terminate the 2007 Lease. It is
anticipated that First Federal will terminate the 2007 Lease. Landlord shall
notify Tenant, in writing, within five (5) days after it receives a notice of
termination from the FDIC and/or First Federal. In the event FDIC and/or First
Federal should elect not to terminate the 2007 Lease, or in the event FDIC
and/or First Federal make no election on or by December 31, 2012, Tenant may
terminate this Lease and neither Party shall have any further rights or
obligations hereunder.



--------------------------------------------------------------------------------

2.2

Tenant’s Approvals and Inspections.  Tenant shall have a period of thirty
(30) days after the execution of this Lease (the “Inspection Period”) to
complete the following to Tenant’s satisfaction: (a) inspection of the Premises
to determine that the Premises are suitable for Tenant’s use and occupancy and
that Tenant’s anticipated improvements can be accomplished on the Premises
without undue delay and at the anticipated costs projected by Tenant; and
(b) obtain any and all approvals from the appropriate regulatory agencies
necessary for Tenant to lease and improve the Premises. If Tenant is unable to
obtain all necessary regulatory approvals or if the anticipated cost of building
out the Third Floor Space or improving the First Floor Space is significantly
higher than expected due to the condition of the Premises, Tenant shall have the
option to terminate this Lease without penalty and neither Party shall have any
further obligation to the other hereunder. If Tenant has not given Landlord
written notice of its election to terminate the Lease by the end of the
Inspection Period, Tenant shall be deemed to have waived such right to terminate
during the Inspection Period.

 

3.

TERM.

 

3.1

Term.  The term of this Lease (the “Term”) shall be for ten (10) years
commencing on the earlier of (i) the date the Tenant occupies the Premises, or
(ii) thirty (30) days after the date of termination of the 2007 Lease (the
“Commencement Date”).

 

3.2

Renewal Term.  The Tenant may elect to extend the term of this Lease by three
(3) additional terms of five (5) years (each a “Renewal Term”). During any
Renewal Term, the terms of this Lease shall remain unchanged. Tenant must
exercise its right to a Renewal Term by written notice to be received by
Landlord no later than one hundred eighty (180) days prior to the expiration of
the Term or any subsequent Renewal Term.

 

3.3

Holdover.  Any holdover at the expiration of the Term, or any subsequent Renewal
Term, without the written consent of Landlord shall be on a month to month
basis. Such holdover tenancy may be terminated by Landlord giving Tenant not
less than thirty (30) days written notice of termination. During such holdover
tenancy, Tenant shall pay Landlord on a monthly basis all rentals and other
charges that would have been due under this Lease and agrees to continue to be
bound by all of the terms of this Lease which are applicable at that time.

 

3.4

End of Term.  At the expiration of this Lease, the improvements and fixtures
located on the Premises shall become the property of the Landlord excluding
trade fixtures, such as automated teller machines, security equipment,
communication equipment and safe deposit boxes to the extent that same were
installed by Tenant or purchased by Tenant from FDIC or First Federal. The
personalty and trade fixtures may then be removed by Tenant upon termination
provided that the Premises are restored to their original condition, normal wear
and tear excepted.

 

2



--------------------------------------------------------------------------------

4.

CONSIDERATION.

 

4.1

Rent.  From the Commencement Date until January 1, 2014, Tenant agrees to pay
and Landlord agrees to accept annual rental in an amount equal to the sum of
$21.50 per square foot of area in the First Floor Space, and $17 per square foot
or area in the Third Floor Space. The Parties agree that for purposes of
calculation of rent and CAM (as determined by Section 5.9) charges, the First
Floor Space consists of 8,100 square feet, and the Third Floor Space consists of
3,160 square feet. On January 1, 2014, and on the 1st day of each January for
the remainder of the Term of this Lease, and any Renewal Term, the annual rental
shall be increased by two (2%) per cent each year. The rent shall be paid in
twelve (12) monthly installments in advance on the first day of each month. In
the event that the Lease commences on a day other than the first day of a month
and thus ends on a day that is other than the end of a month, the rent for the
first month and last month of the Lease shall be prorated.

 

4.2

Late Charges.  All rent shall be paid to Landlord without notice or demand and
without abatement, deduction or set-off, except as otherwise expressly provided
in this Lease. All rental payments not paid within ten (10) days of the date
when due shall bear interest at the rate of eighteen (18%) percent or, in the
event such interest rate shall be void or unenforceable under the laws of the
State of South Carolina, the highest rate of interest permitted shall be
charged.

 

5.

TENANT’S ACTIVITIES RELATED TO THE PREMISES.

 

5.1

Use and Services.  Tenant will use the Premises to conduct banking and related
financial services and such other services as may be offered by or through
Tenant such as insurance services. The Premises will be used for no other
purposes without the consent of the Landlord which may not be unreasonably
withheld. Tenant’s use may also include occasional special events such as
customer appreciation events and annual shareholder meetings provided same do
not unreasonably disturb the business of the other tenants within the
Development.

 

5.2

Common Areas.  The Development includes certain common areas such as: the
parking lot, walkways, lobby, stairways, elevators and upstairs restrooms (the
“Common Areas”). In addition to the Premises, Tenant, its employees, customers
and invitees shall be entitled to reasonable nonexclusive use of the Common
Areas. No storage shall be allowed in the Common Areas. The parking lot shall be
used only for temporary parking for persons having business in the Development.
Vehicles may not be left in the parking areas for extended periods of time.
However, Tenant shall be allowed to retain in the parking lot any Tenant owned
vehicle that is used for banking purposes or such repossessed vehicles as Tenant
may from time to time acquire for reasonable periods of time to allow for
disposition thereof.

 

5.3

Tenant’s Improvements.  The First Floor Space is already built out. Tenant shall
be responsible for the build out of the Third Floor Space in accordance with its
plans and specifications which are subject to the reasonable approval of the
Landlord. Tenant’s

 

3



--------------------------------------------------------------------------------

 

plans and specifications shall be submitted to Landlord within sixty (60) days
after the Tenant receives notice that the 2007 Lease has been terminated. All
Tenant improvements shall be performed by licensed contractors and shall be
performed in a “commercially reasonable” manner. Landlord shall provide to
Tenant an upfitting allowance of Thirty and 00/100 ($30.00) Dollars per square
foot for build out of the Third Floor Space including interior walls, lighting,
doors, electrical, plumbing, HVAC, ceilings, paint and floor coverings (the
“Tenant Allowance”). All cost of upfitting the Third Floor Space above the
Tenant Allowance shall be paid by the Tenant. The Tenant Allowance shall be paid
by Landlord to Tenant within thirty (30) days after receipt of written notice by
Tenant that the Tenant’s improvements have been completed in accordance with the
Tenant’s plans and specifications and upon delivery by Tenant to Landlord of a
list of all contractors providing services on the Premises and signed waivers of
their mechanics lien rights.

 

5.4

Signage.  Tenant shall be allowed naming rights of the Development. Tenant shall
be allowed one sign in the Common Area for the First Floor and the Third Floor,
space on the monument sign located at the corner of 38th Avenue and Grissom
Parkway, and Tenant shall also be allowed two thirds (2/3) of the permissible
signage on the exterior of the building with signage on the 38th Ave North
facing side as well as the Grissom Parkway facing side of the building. The
size, design, and location of all signage shall be consistent with other signs
within the Development and shall be subject to the reasonable discretion of the
Landlord and the regulations of the City of Myrtle Beach.

 

5.5

Repairs and Maintenance.  Tenant shall, at all times during the Term, or any
Renewal Term, at its own cost and expense, keep and maintain the Premises and
all fixtures and personalty located on it in good order and condition. Tenant
shall make all necessary and desirable repairs, restorations and replacements
thereof. Tenant shall use reasonable precaution to prevent waste, damage or
injury upon the Premises. Tenant shall be solely responsible for the interior of
the Premises including periodic repainting and replacement of floor coverings.
Tenant shall at its sole cost and expense, perform all routine maintenance,
repairs, and replacements to the electrical, plumbing and HVAC systems within
the Premises and which only serve the Tenant. Notwithstanding anything in this
Paragraph to the contrary, Tenant shall not be obligated to make any repairs,
alterations, modifications or additions to the roof, load bearing members,
exterior walls, or foundation of the building, or which entail making any
changes, modifications or additions to the common HVAC, plumbing or electrical
systems serving the Development, unless such alteration, modification, or
addition is required by the sole reason of Tenant’s particular use of the
Premises or due to the negligence or willful misconduct of the Tenant.

 

5.6

Alterations.  Tenant may not at any time make any alteration, change, addition
or improvement to the exterior of the Premises or the grounds. Tenant may not at
any time make any material alteration, change, addition or improvement to the
interior of the Premises without the prior written consent of Landlord which may
not be unreasonably withheld. The word “material” as used herein shall mean any
alteration, change, addition, or improvement that will cost in excess of Twenty
Five Thousand and 00/100 ($25,000.00) Dollars or will affect any loading or
bearing component of the building.

 

4



--------------------------------------------------------------------------------

5.7

Inspection.  Landlord, and/or its representatives shall have the right to enter
the Premises at reasonable hours of any business day of Tenant to ascertain if
the Premises are in proper repair and condition or for the purpose of
installation, removal, maintenance or repair of facilities serving other units
in the Development. Tenant shall have the option of having a representative of
Tenant present with Landlord during any such inspections of Landlord or its
representatives or agents.

 

5.8

Disclaimer of Warranties.   Except as otherwise expressly provided herein,
Landlord expressly disclaims any other warranty, either express or implied, and
Tenant acknowledges that neither Landlord nor its agents have made any
representations or promises with respect to the Premises except as expressly set
forth in this Lease. No rights, easements or licenses are acquired by Tenant by
implication or otherwise except as expressly set forth herein. The taking of
possession of the Premises by Tenant shall be conclusive evidence that the
Tenant has accepted the Premises in its “AS IS” condition except that all HVAC,
plumbing and electrical systems that should be in good working order at the
inception of the Lease. Landlord agrees to cooperate with and assist Tenant in
asserting any necessary claims against contractors or others providing work
and/or services to the Premises.

 

5.9

Common Expenses.  Tenant shall pay its pro rata share of the actual costs of
operating the Development which are hereinafter referred to as Common Area
Maintenance (“CAM”). The Tenant’s pro rata share of CAM shall be determined by
dividing the square footage of the Premises, by the net rentable square footage
of the Development. The square footages used to calculate CAM shall be those set
forth in Section 4.1 above. The CAM shall include:

 

  a)

electricity and water/sewer serving the Development;

  b)

property taxes and assessments attributable to the real property within the
Development;

  c)

property, casualty, and liability insurance coverage for the Development;

  d)

reasonable fees for management of the Development; and

  e)

cost of cleaning, repair, and maintenance of the Common Areas including the
hallways, elevator, bathrooms, parking lot and landscaped areas.

Landlord shall estimate the annual expense and provide copy of the estimated
annual budget for CAM to Tenant at the beginning of each year. Tenant shall be
billed for its share of the estimated CAM expenses on a monthly basis. Landlord
shall provide to Tenant in January of each year during each Term an accounting
of these expenses for the immediately preceding calendar year. If the accounting
shall reflect that Landlord underestimated the annual CAM, Tenant shall pay to
Landlord its prorated portion of the shortage. If the accounting reflects that
Landlord overestimated the annual cost, Landlord shall immediately refund to
Tenant its share of the overage. For any year during which Tenant occupied the
Premises for only a portion of such year, the CAM shall be apportioned.

 

5



--------------------------------------------------------------------------------

5.10

Premises Utilities.  In addition to its pro rata share of the cost of the
electricity and water serving the Common Areas, Tenant shall be solely
responsible for all utilities which may be required for Tenant’s use of the
Premises.

 

5.11

Taxes.  Tenant shall pay all personal property taxes attributable to its
equipment, furniture, fixtures, and other personalty located on the Premises.

 

5.12

Insurance.  Tenant shall, at its own expense, during the term hereof, maintain
and deliver to Landlord a public liability insurance policy providing protection
against liability for personal injury and property damage in and around the
demised Premises, which names both Landlord and Tenant as insureds, with limits
of at least $1,000,000 for injury or death to any one person and $2,000,000 for
any one accident, and $250,000 with respect to damage to property. Such policy
or policies shall be in such form and with such insurance companies as shall be
reasonably satisfactory to Landlord with provision for at least ten days’ notice
to Landlord of cancellation. Tenant’s insurance policies shall expressly waive
subrogation against the Landlord. Tenant agrees to look solely to the proceeds
of his own insurer for indemnity against exposure for loss of property or
business interruption. Landlord shall maintain the property and casualty
coverage on the Premises and the Development. Landlord shall provide a copy of
the Landlord’s insurance to Tenant within fifteen (15) days of the execution of
this Lease. In the event Landlord’s insurance does not meet any and all
regulatory requirements for financial institutions such as Tenant, Landlord
shall adjust the coverage to meet such requirements. To the extent that the
regulatory requirements for financial institutions materially increase the
premiums over the cost of a standard commercial policy, Tenant shall be solely
responsible for the excess premium. Tenant shall be responsible for any property
and casualty coverage on the personalty and fixtures owned by the Tenant.

 

5.13

Damage or Destruction.   If, during the Term of this Lease, or any Renewal Term,
the Premises or the personalty or fixtures on it are destroyed or damaged in
whole or in part by fire or other casualty, to such an extent that the Premises
shall be rendered unusable by the Tenant, Landlord may elect to terminate this
lease or to continue it. If the Landlord shall elect to continue the Lease,
Landlord shall give Tenant immediate notice and Landlord shall cause the prompt
repair, replacement and rebuilding of same (“restoration”). In the event that
the Landlord shall elect to continue the Lease, Tenant’s Rent shall be abated
until the repairs are completed. In the event that the repairs cannot be
completed within one hundred twenty (120) days, the Tenant may, at its option,
elect to terminate this lease without penalty regardless of Landlord’s election
to restore the Premises.

 

5.14

Hazardous Materials.  Tenant shall not use, sell, or store on the Premises any
hazardous materials. In the event of an accidental contamination of the Premises
Tenant shall immediately repair the source of the contamination and clean up,
remove and dispose of the contaminant.

 

6



--------------------------------------------------------------------------------

5.15

Rules and Regulations.  Tenant shall abide by the rules and regulations for
operation of the Development which are attached as Exhibit B hereto and
incorporated by reference herein. Landlord reserves the right to make such other
and further reasonable rules and regulations as in its judgment may from time to
time be necessary or desirable for the safety and cleanliness of the
Development, or for the preservation of good order thereon.

 

6.

OPTION TO PURCHASE AND FIRST RIGHT OF REFUSAL

 

6.1

Option to Purchase.    So long as the Tenant is in good standing under this
Lease, the Tenant shall have the right to purchase the Development after the
fifth (5th) anniversary of the Commencement Date. Closing under this Option to
Purchase must be within sixty (60) days following the date that is the fifth
(5th) anniversary of the Commencement Date unless the Parties agree, in writing,
to an extension. (“the Closing”) In order to exercise this Option, Tenant shall
provide written notice to Landlord that it desires to exercise this Option.
Thereafter, in order to determine the purchase price of the Development, each
Party shall order an MAI appraisal of the Development with such being ordered by
each Party within ten (10) days after Tenant notifies Landlord. The purchase
price shall be determined by averaging the market value of the two MAI
appraisals ordered by each Party. Each Party will be responsible for all costs
and expenses associated with the MAI appraisal that they order to determine the
purchase price. Tenant shall pay the purchase price in immediately collectible
funds at the Closing. Landlord shall convey the fee simple interest in the
Development to Tenant by General Warranty Deed with all stamps affixed thereto
or transfer fees paid subject only to those covenants and restrictions recorded
in the public records of Horry County and any existing leases.

 

6.2

Right of First Refusal.  Should Landlord enter into a contract with a third
party to sell the Development, Landlord shall provide such contract to Tenant
within three (3) business days after the contract is fully executed. Tenant
shall then have the right to purchase the Development upon the same terms and
conditions as are set forth in the contract. Tenant must notify the Landlord in
writing, within Fifteen (15) business days after its receipt of the contract,
that it will exercise its right to purchase the Development. Tenant shall then
have thirty (30) days after notification in which to close the transaction. Rent
shall continue until the Closing. If Tenant fails to timely notify Landlord, in
writing, that it will purchase the Development in accordance with the Terms of
the contract, then Tenant shall be deemed to have waived its right to purchase
hereunder. If, during the first five (5) years of the term of this Lease, the
Landlord shall sell the Development to a bona fide third party for value (Tenant
having waived it right of first refusal), then the Tenant’s Option to Purchase
pursuant to 6.1 above shall immediately terminate.

 

7.

INDEMNIFICATION.

Tenant shall indemnify and save Landlord harmless from and against all costs,
expenses, liabilities, losses and damages, injunctions, suits, actions, fines,
penalties, claims and demands of every kind or nature, including reasonable
attorneys’ fees, by or on behalf or any person, party or governmental authority
whatsoever arising out of (a) any failure by

 

7



--------------------------------------------------------------------------------

Tenant to perform any of its obligations under this Lease, (b) any accident,
injury or damage which occurs in or about the Premises, (c) any accident, injury
or damage suffered by Tenant, its agents, employees, which occurs in or about
the common areas, however occurring, (d) any matter arising out of the
condition, occupation, maintenance, alteration, repair, use or operation of the
Premises or any part of it, or (e) any other matter arising from or relating to
Tenant’s occupation of the Premises. Notwithstanding the above, Tenant shall
have no duty to indemnify Landlord for damages caused by negligence or willful
misconduct of Landlord, its agents, employees or contractors or any damages
caused by Landlord’s failure to perform any of its obligations under this Lease.

 

8.

DEFAULT.

 

8.1

Default.  Each of the following events shall constitute an event of default and
a breach of this Lease by Tenant:

 

  a)

If Tenant files a petition in bankruptcy, insolvency, dissolution or for
reorganization or arrangement under the laws of the United States or of any
state, or voluntarily takes advantage of any such law or act or is dissolved or
makes an assignment for the benefit of creditors;

 

  b)

If involuntary proceedings under any bankruptcy law or insolvency act or for the
dissolution of a corporation are instituted against Tenant or if a receiver or
trustee is appointed of all or substantially all of the property of Tenant and
such proceedings are not dismissed or such receivership or trusteeship vacated
within ninety (90) days after such institution or appointment;

 

  c)

If Tenant vacates or abandons the Premises;

 

  d)

Unless approved in advance by Landlord, if this Lease or the estate of Tenant
hereunder or any part thereof or interest therein is transferred to any other
person or party, except in a manner permitted by the terms of this Lease, or if
the Premises are sublet, in whole or in part, or allowed to be occupied by
anyone other than Tenant without the approval of Landlord;

 

  e)

If Tenant fails to pay Landlord any rent or CAM charge when it becomes due and
payable and fails to make such payment within Ten (10) days after written notice
thereof by Landlord to Tenant. In the event that Landlord has given notice of
default hereunder twice during any calendar year, Tenant shall have no right to
notice and opportunity to cure; and

 

  f)

If Tenant fails to perform any of its obligations under this Lease other than
the payment of rent and such non-performance continues for a period within which
performance is required to be made by specific provision of this Lease or, if no
such period is provided, for a period of thirty (30) days after notice thereof
by Landlord to Tenant; or, if such performance cannot be reasonably had within
such thirty (30) day period, Tenant has not in good faith commenced such
performance within such thirty (30) day period or has not diligently proceeded
therewith to completion.

 

8



--------------------------------------------------------------------------------

8.2

In the event a default shall occur and be continuing after the notice period
provided, if any, Landlord has the right in addition to any other rights or
remedies it may have, to terminate this Lease by written notice to Tenant, and
in such event the Term or any Renewal Term hereof shall expire in the same
manner and with the same force and effect except as to Tenant’s liability, as if
such expiration were the date of expiration of the then current lease term.

 

8.3

In the event of cancellation or termination of this Lease, Tenant agrees to
immediately peacefully surrender the Premises to Landlord, and if Tenant refuses
to do so, Landlord may, among other things, reenter and repossess the Premises,
and Tenant shall nevertheless remain and continue to be liable to Landlord in a
sum equal to all rent, additional rent and other charges payable under this
Lease through the term expiration date. If Landlord shall so reenter, Landlord
may repair and alter the Premises in any manner as Landlord deems reasonably
necessary or advisable, and/or may, at its election, let or relet the Premises
or any part of it for the whole or any part of the remainder of the term or for
a longer period, in Landlord’s name or as the agent of Tenant, and out of any
rent collected or received from subtenants or as a result of such letting or
reletting, Landlord shall first pay to itself the cost and expense of retaking,
repairing and/or altering the Premises, and the cost and expense of removing all
persons and property from the Premises; second, pay to itself the cost and
expense sustained in securing any new tenant, and if Landlord maintains and
operates the Premises, the cost and expense of operating and maintaining the
Premises; and third, pay to itself any balance remaining on account of the
liability of Tenant for the sum equal to all rent, additional rent and other
charges payable through the expiration date, the balance or deficiency shall be
paid by Tenant on the first of each month. Landlord must mitigate damages by
using reasonable efforts to relet the Premises.

 

8.4

Independent Rights.   The rights and remedies of Landlord are distinct, separate
and cumulative, and no one of them, whether or not exercised by Landlord, shall
be deemed to be to the exclusion of any of the others.

 

8.5

Cure by Landlord.  After expiration of the applicable period of notice, if any,
or without notice in the event of any emergency, Landlord at its option may, but
shall not be obligated to, make any payment required of Tenant or perform any
obligation of Tenant, and the amount Landlord pays, or the cost of its
performance, together with interest thereon at eighteen (18%) percent per annum.
Tenant shall have the right to enter the Premises for the purpose of correcting
or remedying any default, but neither any expenditure nor any such performance
by Landlord shall be deemed to waive or release Tenant’s default or the right of
Landlord to take such action as may be otherwise permissible in the case of
default. The Landlord shall have no liability to the Tenant for any loss or
damages resulting from any such action by the Landlord.

 

9



--------------------------------------------------------------------------------

8.6

Non-Waiver.  The failure of Landlord to insist upon strict performance of any of
Tenant’s obligations under this Lease shall not be deemed a waiver of any rights
or remedies that Landlord may have and shall not be deemed a waiver of any
subsequent breach or default by Tenant.

 

 

9.

ASSIGNMENT.

 

9.1

By Landlord.  This Lease shall be fully assignable by the Landlord or its
assigns.

 

9.2

By Tenant.  Neither Tenant, nor Tenant’s successors or assigns, shall assign
this Lease or sublet the Premises without the written consent of Landlord, which
may not be unreasonably withheld. No assignment or subletting permitted shall
affect Tenant’s liability hereunder, unless otherwise agreed between Landlord
and Tenant in writing.

 

10.

SUBORDINATION.

This Lease shall be fully subordinate to any mortgage and/or collateral
assignment of lease against the Premises which the Landlord and/or its assigns
has or subsequently obtains upon the Premises, provided that the holder of such
subsequent superior mortgage or assignment of lease, by the terms of such
mortgage or assignment of lease, or by separate agreement, shall agree in
writing to be recorded in the public records of Horry County, South Carolina,
that:

(i)    Tenant shall not be joined as a party defendant in any foreclosure action
or proceeding which may be instituted or taken by the collateral assignee; and

(ii)  Tenant shall not be evicted from the Premises, nor shall Tenant’s
leasehold estate under this Lease be terminated or disturbed, nor shall any of
Tenant’s rights under this Lease be affected in any way, by reason of any
default under such mortgage or collateral assignment, provided, however, that
upon the request of the holder of a superior mortgage or the lessor of a
superior lease, Tenant shall attorn and shall execute a non-disturbance,
recognition and attornment agreement in form prepared by such holder and
reasonably satisfactory to Tenant.

The form and substance of this Agreement shall be substantially the same as that
attached hereto as Exhibit D.

 

11.

MISCELLANEOUS.

 

11.1

Notices.  Every notice, approval, consent or other communication authorized or
required by this Lease shall be effective if given in writing and if hand
delivered or sent by United States Registered or Certified Mail, Return Receipt
Requested, with postage prepaid, and addressed as provided below, or as either
Party shall from time to time designate in writing. Every notice shall be deemed
to be effective upon delivery, if delivered, or on

 

10



--------------------------------------------------------------------------------

 

the second business day after mailing, if mailed. All payments to the Landlord
shall be made at the address designated for notices to the Landlord.

Unless otherwise specified by either party in writing, all notices and/or
payments to Tenant shall be sent to the Premises, and to the Landlord shall be
sent to the following address:

 

 

Rice REI, LLC

c/o Tom Rice

950 48th Avenue, North

Suite 200

Myrtle Beach, South Carolina, 29577

 

11.2

Condemnation.  In the event that the Premises or any part of it is taken in
condemnation proceedings or by exercise of any right of eminent domain (or by
settlement agreement in lieu thereof between Landlord and those authorized to
exercise such right), Landlord shall be entitled to collect the entire amount of
any award made without deduction for any estate vested in or owned by Tenant.
Tenant agrees to execute any and all documents that may be required to
facilitate collection by Landlord of any and all such awards. In the event such
condemnation or taking should materially impact Tenant’s use or occupancy of the
Premises or the Parking Areas, or significantly affect the public access to the
Premises, Tenant shall have the option to terminate this Lease.

 

11.3

Time of Essence.  Time shall be of the essence in every part of this Lease.

 

11.4

Estoppel.  Tenant agrees at the request of Landlord from time to time to deliver
within fifteen (15) days a certificate stating that this Lease is in full force
and effect and unmodified, or if this Lease has been modified stating such
modification, whether there is any default by any party under the Lease or
whether there exists any circumstance which by notice and/or the passage of time
would constitute such a default, whether any rent, percentage rent or additional
charge has been paid in advance and containing such other information as
Landlord may reasonably request. Such certificate shall be addressed to Landlord
and such other parties as Landlord may designate and such parties shall have the
right to rely thereon. Further, Tenant shall provide to Landlord a financial
statement at least annually.

 

11.5

Construction.  In the event that any of the provisions of this Lease shall by
court order be held invalid or in contravention of any of the laws of the United
States or of any state having jurisdiction over the subject matter or of any
dispute arising under it, such invalidation shall not serve to affect the
remaining portion of this Lease. This Lease shall be governed by and construed
in accordance with the laws of the State of South Carolina.

 

11.6

Successors.   This Lease shall bind Landlord and Tenant and their successors,
heirs, assigns, administrators, and legal representatives, as the case may be.

 

11.7

Counterparts.  This agreement is being executed simultaneously in counterparts,
any one of which shall be deemed an original.

 

11



--------------------------------------------------------------------------------

11.8

Memorandum of Lease. A Memorandum of Lease shall be recorded in the public
records of Horry County, South Carolina. Said Memorandum shall be in the form
attached hereto as Exhibit E.

 

11.9

Non-Competition. During the term of this Lease, or any Renewal Term thereafter,
Landlord shall not lease any portion of the Development to any entity that as a
material part of its business offers retail banking, mortgage banking or lending
services.

IN WITNESS WHEREOF, the Landlord and Tenant have respectively signed this Lease
as of the date indicated on the first page of this Lease.

WITNESSES:

    Rice REI, LLC

      /s/ Gregory Moye

    By:     /s/ H. Tom Rice                                                 
Its:       Manager

 

          Coastal Carolina National Bank

      /s/ Gregory Moye

    By:     /s/ Laurence S. Bolchoz, Jr.                              
Its    President / CEO                                                 

      /s/ Terry S. Haight

     

 

12



--------------------------------------------------------------------------------

EXHIBIT A

The Premises

 

13



--------------------------------------------------------------------------------

EXHIBIT B

Rules and Regulations

 

1.

Tenant and its employees shall not create or permit unreasonable loud or
distracting noises in the Development, or to create any obnoxious or unpleasant
odors, or otherwise disturb or interfere with other tenants.

 

2.

Tenant and its employees shall not throw anything out of windows or doors, place
anything on window sills.

 

3.

Tenant and its employees shall not bring into or keep within the building any
bicycle, motorcycle, or other vehicle, or any animal.

 

4.

Tenant and its employees shall not allow the Premises to be utilized for lodging
or sleeping purposes.

 

5.

Tenant shall maintain in good order and condition the interior common areas
immediately adjacent to the Premises and keep such areas free from dirt, snow,
ice, rubbish and other interior obstructions. Notwithstanding Tenant’s
obligations herein, Landlord shall provide all maintenance and repair for all
common areas in the Development.

 

6.

Landlord may designate specific areas in the parking lot for the employees of
all tenants in the building and/or reserve favorable spaces for
customers/clients.

 

7.

The parking lot may be used only for parking by the employees and customers or
clients of tenants within the Development. Tenant may not store vehicles or
other items in the parking lot except for temporary storage of repossessed
vehicle(s) and other vehicles owned by Tenant that are used for purposes of
Tenant or its employees.

 

14



--------------------------------------------------------------------------------

EXHIBIT C

Subordination

NONDISTURBANCE, ATTORNMENT AND SUBORDINATION AGREEMENT

 

THIS AGREEMENT, made this          day of                , 2012, by and between
and among Coastal Carolina National Bank (“Tenant”), Rice REI, LLC (“Landlord”)
and                                                 (“Mortgagee”).

W I T N E S S E T H:

WHEREAS, Landlord is the owner and holder of fee simple title to the commercial
office building (the “Property”) located at 1012 38th Ave., Myrtle Beach, South
Carolina; and

WHEREAS, Landlord and Tenant have entered into that certain lease agreement (the
“Lease”) dated                         , 2012, demising a part of the Property
(the “Leased Premises”); and

WHEREAS, Mortgagee has made a loan to Landlord evidenced by a promissory note
from Landlord to Mortgagee in the principal amount of
                                                     
($                    ) Dollars (the “Note”); and

WHEREAS, payment by Landlord of the Note has been secured by a first mortgage
and security agreement (the “Mortgage”) executed by Landlord to Mortgagee and
encumbering the Property, said Mortgage being recorded in Mortgage Book
           , at Page                , in the Office of the Register of Deeds for
Horry County, South Carolina.

WHEREAS, the Mortgage is further secured by an assignment of rents, rents and
profits (the “Assignment”);

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency whereof being
hereby acknowledged, Tenant, Landlord and Mortgagee, intending to be legally
bound hereby, covenant and agree as follows:

1.       Provided Tenant is not in default in the payment of rent, taxes,
utility charges or other sums payable by Tenant under the terms of the Lease or
under any other provision of the Lease, and Tenant is then in possession of the
Leased Premises:

(a)      The right of possession of Tenant to the Leased Premises shall not be
affected or disturbed by Mortgagee in the exercise of any of its rights and
remedies under the Note, the Mortgage, or the Assignment; and

 

15



--------------------------------------------------------------------------------

(b)      In the event Mortgagee obtains title to the Leased Premises through
foreclosure or deed in lieu of foreclosure under the Mortgage, Tenant agrees to
continue occupancy of the Leased Premises under the same terms and conditions of
the Lease and will attorn to the Mortgagee, its successors or assigns, to the
same extent and with the same force as if Mortgagee were the Landlord under the
Lease.

2.       Mortgagee shall be entitled, but not obligated, to exercise the claims,
rights, powers, privileges, options and remedies of the Landlord under the Lease
and shall be further entitled to the benefits of, and to receive and enforce
performance of, all of the covenants to be performed by Tenant under the Lease
as though Mortgagee were named therein as the Landlord. Mortgagee shall not, by
virtue of the Assignment or this Agreement, be or become subject to any
liability or obligation to Tenant under the Lease or otherwise, until Mortgagee
shall have obtained title to the Leased Premises, by foreclosure or otherwise,
and then only to the extent of liabilities or obligations accruing subsequent to
the date that Mortgagee has obtained title to the Leased Premises. Mortgagee
shall not be responsible for any deposits held by Landlord.

3.       Tenant shall not pay an installment of rent or any part thereof more
than thirty (30) days prior to the due date of such installment, and Mortgagee
shall not be bound by and shall be entitled to recover from Tenant, as rent
under the Lease, any payment of rent or additional rent made by Tenant to
Landlord for more than one month in advance.

4.       After notice is given to Tenant by Mortgagee, pursuant to the
Assignment, that the rentals under the Lease should be paid to Mortgagee, Tenant
shall pay to Mortgagee, or in accordance with the directions of Mortgagee, all
rentals and other monies due and to become due to the Landlord under the Lease
and Landlord hereby expressly authorizes Tenant to make such payments to
Mortgagee and hereby releases and discharges Tenant of and from any liability to
Landlord on account of any such payments.

5.       The Lease and Tenant’s leasehold estate created thereby, including all
rights and options to purchase the Leased Premises, if any, shall be and are
completely and unconditionally subject and subordinate to the lien of the
Mortgage and to all the terms, conditions and provisions thereof, to all
advances made or to be made thereunder, and to any renewals, extensions,
modifications or replacements thereof unless otherwise modified herein.

6.       Tenant represents and warrants to Mortgagee that the Lease constitutes
the entire agreement between Landlord and Tenant and has not been modified or
amended, that Landlord is not currently in default under the Lease, and that
Tenant currently has no defenses, offsets, credits or counterclaims to its
obligations under the Lease. Landlord and Tenant shall not enter into any
agreement that provides for a reduction in rent, or any other material
modification of the Lease, without the written consent of Mortgagee.

7.       This Agreement shall inure to the benefit of and shall be binding upon
Tenant, Landlord and Mortgagee, and their respective heirs, personal
representatives, successors and assigns. Failure of Tenant to comply with the
terms hereof shall be a breach of the Lease. In the event any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or

 

16



--------------------------------------------------------------------------------

unenforceability shall, at the option of Mortgagee, not affect any other
provisions of this Agreement, but this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.
This Agreement may not be modified except in writing by all of the parties
hereto. This Agreement shall be governed by and construed according to the laws
of the State of South Carolina. Tenant agrees to execute an agreement
substantially the same as this Agreement for the benefit of any subsequent
mortgagee of the Premises.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed the date and year first above written.

 

WITNESSES:     TENANT:     Coastal Carolina National Bank

 

   

 

    By:         Its: President     LANDLORD:     Rice REI, LLC

 

   

 

    By:         Its:                          MORTGAGEE:

 

   

 

    By:         Its:                     

 

17



--------------------------------------------------------------------------------

EXHIBIT D

Memorandum of Lease

 

 

STATE OF SOUTH CAROLINA    )       )    MEMORANDUM OF LEASE COUNTY OF HORRY    )
  

 

THIS MEMORANDUM OF LEASE executed by and between Rice REI, LLC, a South Carolina
limited liability company, as Landlord, and Coastal Carolina National Bank, as
Tenant, as of the          day of             , 2012.

W I T N E S S E T H:

The parties hereto have on the 28th day of July, 2012, entered into a Lease
Agreement, Option to Purchase and First Right of Refusal (hereinafter referred
to as the “Lease”), pursuant to which Landlord leased to Tenant and Tenant took
from Landlord that certain property located in Horry County, South Carolina (the
“Premises”), more fully described in Exhibit A attached hereto and incorporated
by reference.

The term of the Lease is for an initial term of at least ten (10) years, to
begin on                    , 20      (the “Commencement Date” as defined in the
Lease) and to end in accordance with the terms set forth in the Lease. Subject
to the terms and conditions of the Lease, Tenant may exercise options to extend
the term of the Lease for three (3) consecutive five (5) year renewal terms.

The Tenant does hereby accept possession of the Premises and agrees that the
Lease is in full force and effect.

The rents and all other terms, covenants and conditions of the tenancy between
the parties hereto are fully set forth in the Lease, which has been duly
executed by the parties hereto, and such parties are bound and obligated by the
terms, covenants and conditions thereof.

This Memorandum of Lease is executed for the purpose of evidencing the Lease and
providing record notice to all concerned to show that a tenancy has been created
in accordance with the provisions of the Lease. This Memorandum of Lease is also
executed for the purpose of specifically evidencing the “Right of First Refusal”
granted by Landlord to Tenant in the Lease.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused the within Memorandum of
Lease to be executed the day and year first written above.

 

 

WITNESSES AS TO LANDLORD:      LANDLORD:  

     /s/ Gregory Moye

     Rice REI, LLC  

 

     By:         /s/ H. Tom Rice  

 Name:          H. Tom Rice  

  Title:            Manager  

WITNESSES AS TO TENANT:      TENANT:  

     /s/ Gregory Moye

     Coastal Carolina National Bank  

 

     /s/ Terry S. Haight

     By:           /s/ Laurence S. Bolchoz, Jr.    

  Name:            Laurence S. Bolchoz, Jr.  

 Its:                  President / CEO  

 

STATE OF SOUTH CAROLINA   )      )    ACKNOWLEDGEMENT COUNTY OF HORRY   )   

 

The foregoing instrument was acknowledged before me this          day of
                 , 2012 by Rice REI, LLC, a South Carolina limited liability
company, as Landlord, by                                           , its
                                     .

 

 

                                                                   (L.S.)  
Notary Public for South Carolina     My Commission Expires:  

 

19



--------------------------------------------------------------------------------

STATE OF SOUTH CAROLINA   )      )    ACKNOWLEDGEMENT COUNTY OF HORRY   )   

 

The foregoing instrument was acknowledged before me this 28th day of July, 2012
by Coastal Carolina National Bank, as Tenant, by Laurence S. Bolchoz, Jr., its
President / Chief Executive Office.

 

 

     /s/ Regina Taylor                                             (L.S.)  
Notary Public for South Carolina   My Commission Expires: June 18, 2019

 

20